                                                                                                         (1 of 3)



                                            No. 19-0508
                                                                                        FILED
                            UNITED STATES COURT OF APPEALS                         Jan 24, 2020
                                                                              DEBORAH S. HUNT, Clerk
                                 FOR THE SIXTH CIRCUIT


In re: METROPOLITAN GOVERNMENT OF                         )
NASHVILLE & DAVIDSON COUNTY, TN, dba                      )
Metropolitan Nashville Public Schools,                    )
                                                          )                 ORDER
       Petitioner.                                        )




       Before: KETHLEDGE, BUSH, and MURPHY, Circuit Judges.

       The Metropolitan Government of Nashville & Davidson County (“Metro”) has petitioned

for our permission to appeal an interlocutory order of the district court granting in part and denying

in part its motion for summary judgment. See 28 U.S.C. § 1292(b). Plaintiffs in this action—the

parents of minor female students S.C., Jane Doe, Sally Doe and Mary Doe—sue Metro under Title

IX and § 1983. Other students videotaped S.C., Jane Doe, Sally Doe, and Mary Doe without their

consent while they were engaged in sexual conduct on school premises, and then circulated the

videos to the victims’ peers.

       Title IX provides that “[n]o person in the United States shall, on the basis of sex, be

excluded from participation in, be denied the benefits of, or be subjected to discrimination under

any education program or activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a).

In Davis v. Monroe County Board of Education, 526 U.S. 629 (1999), the Supreme Court held that

a student who has been sexually harassed by another student has a private cause of action against

the school under this provision if the victim can show that the school acted “with deliberate

indifference to known acts of harassment.” Id. at 633. Plaintiffs in this case alleged that, before

the specific incidents in question, Metro had obtained the required “notice” under Title IX because

it knew of the general “risk of the dissemination of sexual images of its students without their
                                                                                                           (2 of 3)
                                             No. 19-0508
                                                 -2-

consent” based on prior incidents involving other students. T.C. ex rel. S.C. v. Metro. Govt. of

Nashville, 378 F. Supp. 3d 651, 668 (M.D. Tenn. 2019). And Plaintiffs further alleged that Metro

was deliberately indifferent to this general risk, as shown by the “widespread failures of training,

coordination, and monitoring by MNPS administrators.” Id. at 677. The district court held that

these types of “‘before’ claims” were cognizable under Title IX, id. at 668–71, and that Plaintiffs

had raised a genuine issue of material fact, id. at 677–80. That was so, even though the district

court recognized that Metro “did not, for the most part, have warning about the specific students

addressed in these cases or the specific acts that would occur.” Id. at 670. The court nevertheless

certified this issue (and one other one) for an interlocutory appeal under § 1292(b).

        We delayed ruling on Metro’s petition pending the outcome of Kollaritsch v. Michigan

State University Board of Trustees, __ F.3d __, 2019 WL 6766998 (6th Cir. Dec. 12, 2019), which

raised similar issues. In Kollaritsch, we indicated that “a student-victim plaintiff must plead, and

ultimately prove, that the school had actual knowledge of actionable sexual harassment and that

the school’s deliberate indifference to it resulted in further actionable sexual harassment against

the student-victim, which caused the Title IX injuries.” Id. at *1. In Kollaritsch, we noted that

the initial sexual harassment that triggers a school’s notice and the later sexual harassment caused

by its unreasonable response “must be inflicted against the same victim.” Id. at *4. That analysis

could affect the district court’s decision. But we think it prudent to let the district court decide, in

the first instance, Kollaritsch’s effect (if any) on these facts. We therefore GRANT Metro’s

petition for permission to appeal, VACATE the district court’s summary-judgment decision, and

REMAND for its reconsideration in light of our recent Kollaritsch decision.

                                                ENTERED BY ORDER OF THE COURT




                                                Deborah S. Hunt, Clerk
                                                                                                    (3 of 3)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                 Filed: January 24, 2020



Ms. Mary Ann Parker
Parker & Crofford
1230 Second Avenue, S.
Nashville, TN 37210

Ms. Melissa Roberge
Metropolitan Department of Law
P.O. Box 196300
Nashville, TN 37219

                         Case No. 19-508, In re: Metropolitan Govt of Nashville
                     Re: Originating Case No. : 3:17-cv-01098 : 3:17-cv-01159 : 3:17-cv-01209 : 3:17-cv-01277 :
                         3:17-cv-01427

Dear Counsel,

  The Court issued the enclosed Order today in this case.

                                                 Sincerely yours,

                                                 s/Jill E Colyer
                                                 Case Manager
                                                 Direct Dial No. 513-564-7024

cc: Mr. Stephen C. Crofford
    Mr. Kirk L. Davies
    Mr. J. Brooks Fox
    Ms. Vicki Kinkade
    Ms. Keli J. Oliver

Enclosure

No mandate to issue
